DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central portion, first end, second end, central section (of the base portion), first headgear extension, second headgear extension, first weakened portion, and second weakened portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, Lines 19-20 recite the limitation “the first and second headgear extensions being configured to be connectable to the headgear strap and being less flexible than the headgear strap.” Applicant’s specification and drawings fail to provide support for such a limitation where the specification is silent as to the flexibility of constituent parts of the headgear. Appropriate correction and/or clarification is required.

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6, Line 11 recites the limitation “a base portion supporting the body portion in use.” Applicant’s specification and drawings fail to provide support for such a limitation. In applicant’s PGPub paragraph 0082, it is the central section 42 “that in an assembled form supports the mask base and body.” This suggests that it is the headgear 21 that supports the body portion in use. It is unclear from the specification and drawings if the base portion 22 provides any structural integrity to the body portion 23 or if all structural support is afforded by the central section 42. Appropriate correction and/or clarification is required. 

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12, Line 13 recites the limitation “a base portion supporting the body portion in use.” Applicant’s specification and drawings fail to provide 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a central portion in Line 5. Claim 1 again recites a central portion in Line 15. It is unclear whether this is the same structure of different structure. Applicant’s specification and drawings do not provide support for either structure. For purposes of examination, both instances of “a central portion” in Claim 1 are being considered different structures. Claim 1 also recites “a proximal end” in both Lines 32 and 36. It is unclear whether these are the same or different structures. For purposes of examination, both instances of “a proximal end” in Claim 1 Lines 32 and 36 are being treated as 

Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6, Line 11 recites the limitation “a base portion supporting the body portion in use” and Claim 12, Line 13 recites the limitation “a base portion supporting the body portion in use.” The term “supporting” lacks clarity as to the metes and bounds of the term “supporting.” See MPEP 2173.02(III)(B). Furthermore, it is unclear whether the term “supporting” is sufficiently broad so as to read upon the friction fit arrangement between 28 and 22 (see PGPub paragraph 0064) irrespective as to whether the friction fit is sufficiently strong as to provide structural support between the base and the body irrespective of the explicitly described supporting function of the central portion.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al. (USPN 6,907,882) in view of Ho et al. (USPGPub 2005/0076913).

Re Claim 1, Ging teaches mask assembly (10) for supplying breathing gases to a user (Ging Fig. 1), the mask assembly (10) comprising: a body portion (20) comprising an inlet portion (24) disposed on a distal end of the body portion (20) (Ging Fig. 5), first and second nasal pillows (40) disposed on a proximal end of the body portion (20) and a central portion disposed between the proximal and distal ends, the first and second nasal pillows (40) being adapted to rest in a substantially sealed manner against a user's nares in use (Ging Fig. 4), the inlet portion (24) of the body portion (20) comprising an outer circumferential surface, a reduced circumference lip (reduced circumference portion of flange 21 - Ging Fig. 19a2) extending distally away from the central portion, and a stepped wall (as seen in Ging Figs. 19al-19a2) comprising a transverse face (20c) disposed between and extending transverse to the outer circumferential surface and the reduced circumference lip, the reduced circumference lip comprising a reduced circumference outer surface and a distal end face on a distal end of the reduced circumference lip and extending transverse to the reduced circumference outer surface (Ging Col. 18 Line 47 to Col. 19 Line 2); and a headgear strap (86, 88, 140) (Ging Fig. 1,) comprising a first end (84, 88 - left side of Ging Fig. 1), a second end (84, 88 - right side of Ging Fig. 1), and a central portion (86), the headgear strap being flexible (Ging Figs. 1-3; Col. 10 Line 59 to Col. 12 Line 30; Col. 17 Lines 9-51).
	Ging further teaches a base portion (160) (Ging Figs. 3-5 and 16-19a2; Col. 17 Lines 60-64) supporting the cushion (40) (wherein swivel elbow 160 is rotationally connected to frame 
	In addition, Ging discloses the central section (20a between frame members 20b, as seen in Ging Fig. 5a) comprising a body portion connector (169, 173, 183) and an inlet (162), the body portion connector (169, 173, 183) being disposed on a proximal side of the central section and facing toward the distal end of the body portion (20) (Ging Figs. 19a1-19a2), the body portion connector (169, 173, 183) comprising a channel (183) facing toward the distal end of the body portion (20), the channel (183) comprising an inner wall (169) and an outer wall (173), the outer wall comprising an outer wall end face (173a) on a proximal end of the outer wall (173), the outer wall end face (173a) extending transverse to the circumferentially extending channel (183) (Ging Figs. 19b1-19b2). 
	Finally, Ging discloses the first headgear extension (left side, 20b) having a distal end (left side, 92 - Ging Fig. 3) extending from a left side of the central section (20a between frame members 20b, as seen in Ging Fig. 5a), at least a first weakened portion (116 configured to 
	Where it is determined that Ging fails to disclose first and second nasal pillows disposed on a proximal end of the body portion, the first and second nasal pillows being adapted to rest in a substantially sealed manner against a user's nares in use. Ho discloses a mask assembly (Ho Figs. 1-4) wherein the mask assembly comprises first and second nasal pillows (30) disposed on a proximal end of a body portion (28), the first and second nasal pillows (30) being adapted to rest in a substantially sealed manner against a user's nares in use for supplying gasses directly 

Re Claim 2, Ging teaches wherein the body portion (20) and the base portion (160) are connected together with one of a bump fit and a snap fit (Ging Col. 19 Lines 3-7).

Re Claims 3 and 4, Ging teaches all of the limitations of Claim 1. Ging fails to teach wherein the base portion comprises elongate projections extending on the inner wall of the channel; and wherein the elongate projections are configured to assist the fitting of the reduced circumference lip to the channel. Ho teaches wherein the base portion (58) comprises an elongate notch (68) extending on the outer wall of the channel (61) (as seen in Ho Fig. 3); and wherein the elongate notch (68) is configured to assist the fitting of the reduced circumference lip (33) to the channel (61). Ging in view of Ho discloses the claimed invention but for elongate projections on the inner wall where Ho discloses an inward notch on the outer wall. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have this notch on the inner wall, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also MPEP 2144 (Vl-A).
In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).

Re Claim 5, Ging discloses all of the limitations of Claim 1. Ging does not teach wherein the body portion is overmoulded to a clip, the clip fitting the body portion to the base portion. Ho teaches wherein the body portion (28) is overmoulded to a clip (67), the clip (67) fitting the body portion (28) to the base portion (58) wherein the clip assists in aligning the body portion to the base portion when connecsecg the two and prevent easy disconnection between the base portion and body portion (Ho ¶ 0054). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body portion of Ging to be overmoulded to a clip, the clip fitting the body portion to the base portion as disclosed by Ho wherein the clip assists in aligning the body portion to the base portion when connecting the two and prevent easy disconnection between the base portion and body portion.

Re Claim 6, Ging teaches a mask assembly (10) for supplying breathing gases to a user (Ging Fig. 1), the mask assembly (10) comprising a body portion (20) comprising an inlet portion (24) disposed on a distal end of the body portion (20), first and second nasal pillows (40) disposed on a proximal end of the body portion (20) and a central portion disposed between the proximal and distal ends, the first and second nasal pillows (40) being adapted to rest in a substantially sealed manner against a user's nares in use (Ging Fig. 4), the inlet portion (24) of the body portion (20) comprising an outer circumferential surface, a reduced circumference lip (reduced circumference portion of flange 21 - Ging Fig. 19a2) extending distally away from the central portion, and a transverse face (20c) connecting the outer circumferential surface and the reduced circumference lip (Ging Col. 18 Line 47 to Col. 19 Line 2); and a base portion (160) supporting the body portion (20) in use (Ging Col. 8 Line 63 to Col. 9 Line 33), the base portion (160) comprising a central section (20a between frame members 20b, as seen in Ging Fig. 5a) continuous with a first headgear extension (left side, 20b) and with a second headgear extension (right side, 20b), the first and second headgear extensions (20b) being configured to be connectable to a headgear strap (86, 88, 140) (Ging Fig. 4; Col. 12 Lines 39-51).
	Ging further discloses the base portion (160) further comprising a body portion connector (169, 173, 183) and an inlet (Ging Figs. 19a1-19a2), the body portion connector (169, 173, 183) being disposed on a proximal side of the base portion (160) and facing toward the distal portion of the body portion (20), the body portion connector (169, 173, 183) comprising a channel (183) facing toward the distal end of the body portion (20); the first headgear extension (left side, 20b) extending from a left side of the central section (20a between frame members 20b, as seen in Ging Fig. 5a) to a first proximal end configured to be connectable to 
	Where it is determined that Ging fails to disclose first and second nasal pillows disposed on a proximal end of the body portion, the first and second nasal pillows being adapted to rest in a substantially sealed manner against a user's nares in use. Ho discloses a mask assembly (Ho Figs. 1-4) wherein the mask assembly comprises first and second nasal pillows (30) disposed on a proximal end of a body portion (28), the first and second nasal pillows (30) being adapted to rest in a substantially sealed manner against a user's nares in use for supplying gasses directly to a patient's nasal cavity (Ho ¶ 0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body portion of Ging to comprise first and second nasal pillows disposed on a proximal end thereof, the first and 

Re Claim 7, Ging teaches wherein the reduced circumference lip (reduced circumference portion of flange 21 - Ging Fig. 19a2) extends circumferentially around a distal side of the body portion (20) and wherein the reduced circumference lip is connected to the channel (183) (as seen in Ging Figs. 19a1-19b2).

Re Claim 8, Ging teaches wherein the outer circumferential surface has a greater circumference than an outer circumference of the reduced circumference lip (reduced circumference portion of flange 21 - Ging Fig. 19a2) such that the reduced circumference lip defines an area of reduced circumference around a distal side of the body portion (20) relative to the outer circumferential surface (as seen in Ging Figs. 19a1-19b2).

Re Claims 9 and 10, Ging teaches all of the limitations of Claim 6. Ging fails to teach wherein the base portion comprises elongate projections extending on the inner wall of the channel; and wherein the elongate projections are configured to assist the fitting of the circumferentially extending lip to the channel. Ho teaches wherein the base portion comprises at least one elongate projection extending on an inner wall of the channel; and wherein the at least one elongate projection is configured to assist the fitting of the reduced circumference lip to the channel. Ho further discloses wherein the base portion (58) comprises at least one elongate notch (68) extending on the outer wall of the circumferentially extending channel (61) In re Einstein, 8 USPQ 167. See also MPEP 2144 (Vl-A).
	Furthermore, it would have been an obvious matter of design choice to modify Ging in view of Ho to include plural elongate projections as opposed to a single elongate notch since applicant has not disclosed that having elongate projections solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with a single elongate notch. Furthermore, absent a teaching as to the criticality of elongate projections as opposed to an elongate notch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 11, Ging discloses all of the limitations of Claim 6. Ging does not teach wherein the body portion is overmoulded to a clip, the clip fitting the body portion to the base portion. Ho teaches wherein the body portion (28) is overmoulded to a clip (67), the clip (67) fitting the body portion (28) to the base portion (58) wherein the clip assists in aligning the body portion to the base portion when connecting the two and prevent easy disconnection between the 

Re Claim 12, Ging teaches a mask assembly (10) for supplying breathing gases to a user (Ging Fig. 10), the mask assembly (10) comprising a headgear strap (86, 88, 140) (Ging Fig. 1,) comprising a first end (84, 88 - left side of Ging Fig. 1), a second end (84, 88 - right side of Ging Fig. 1), and a central portion (86), the headgear strap being flexible (Ging Figs. 1-3; Col. 10 Line 59 to Col. 12 Line 30; Col. 17 Lines 9-51); a body portion (20) comprising a first nasal pillow and a second nasal pillow (40), the first and second nasal pillows (40) adapted to rest in a substantially sealed manner against a user's nares in use (Ging Fig. 4), the body portion (160) also comprising a lip (reduced circumference portion of flange 21 - Ging Fig. 19a2) extending from a distal side of the body portion (20), the lip defining an area of reduced circumference around the distal portion of the body portion (20) (Ging Col. 18 Line 47 to Col. 19 Line 2), and wherein the body portion also comprises a stepped transition (creation of transverse face 20c) transitioning the distal side of the body portion (20) to the area of reduced circumference.
	Ging further discloses a base portion (160) supporting the body portion in use (Ging Col. 8 Line 63 to Col. 9 Line 33), the base portion (160) comprising an annular channel (183) configured to receive a portion of the lip when the base portion (160) is connected to the body portion (20) (Ging Col. 19 Lines 34-51), a central section (20a between frame members 20b, as 
	Where it is determined that Ging fails to disclose first and second nasal pillows disposed on a proximal end of the body portion, the first and second nasal pillows being adapted to rest in a substantially sealed manner against a user's nares in use. Ho discloses a mask assembly (Ho Figs. 1-4) wherein the mask assembly comprises first and second nasal pillows (30) disposed on a proximal end of a body portion (28), the first and second nasal pillows (30) being adapted to rest in a substantially sealed manner against a user's nares in use for supplying gasses directly to a patient's nasal cavity (Ho ¶ 0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body portion of Ging to comprise first and second nasal pillows disposed on a proximal end thereof, the first and 

Re Claim 13, Ging teaches wherein the lip extends circumferentially around the distal side of the body portion (20) (as seen in Ging Figs. 19a1-19b2).

Re Claims 14 and 15, Ging teaches wherein the stepped transition forms an abutment face (20c) that abuts an outer wall (173) of the channel (183); and wherein the channel (183) extends around a circumference of the base portion (160) (as seen in Ging Figs. 19a1-19b2).

Re Claim 16, Ging teaches wherein the lip is connected to the channel (183) (as seen in Ging Figs. 19a1-19b2).

Re Claims 17 and 18, Ging teaches all of the limitations of Claim 12. Ging does not disclose wherein the base portion comprises at least one elongate projection extending on the inner wall of the channel; and wherein the at least one elongate projection is configured to assist the fitting of the lip into the annular channel. Ho teaches wherein the base portion (58) comprises at least one elongate notch (68) extending on an outer wall of the annular channel (61); and wherein the at least one elongate notch (68) is configured to assist the fitting of the lip (33) into the channel (61). Ging in view of Ho disclose the claimed invention but for elongate projections on the inner wall where Ho discloses an inward notch on the outer wall. It would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Einstein, 8 USPQ 167. See also MPEP 2144 (Vl-A).
	Furthermore, it would have been an obvious matter of design choice to modify Ging in view of Ho to include plural elongate projections as opposed to a single elongate notch since applicant has not disclosed that having elongate projections solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with a single elongate notch. Furthermore, absent a teaching as to the criticality of elongate projections as opposed to an elongate notch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al. (USPN 6,907,882) in view of Ho et al. (USPGPub 2005/0076913) as applied to Claim 18 above and further in view of Thomlinson et al. (USPGPub 2005/0011524).

Re Claim 19, Ging in view of Ho teach all of the limitations of Claim 18. However, Ging and Ho fail to teach wherein the body portion comprises a substantially flexible material and the base portion comprises a substantially hard material. Thomlinson discloses a nasal interface device (Thomlinson Fig. 1) comprising a body portion (14) and a base portion (40, 16), wherein the body portion (14) comprises a substantially flexible material and the base portion (40, 16) 

Re Claim 20, Ging in view of Ho as applied to Claim 18 above, and further in view of Thomlinson disclose all of the limitations of Claim 19. Ging does not teach wherein the body portion is overmoulded to a clip, the clip fitting the body portion to the base portion. Ho teaches wherein the body portion (28) is overmoulded to a clip (67), the clip (67) fitting the body portion (28) to the base portion (58) wherein the clip assists in aligning the body portion to the base portion when connecting the two and prevent easy disconnection between the base portion and body portion (Ho ¶ 0054). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body portion of Ging in view of Ho as applied to Claim 18 above, and further in view of Thomlinson to be overmoulded to a clip, the clip fitting the body portion to the base portion as disclosed by Ho wherein the clip assists in aligning the body portion to the base portion when connecting the two and prevent easy disconnection between the base portion and body portion.

Response to Arguments
Applicant’s arguments filed 07/03/2020 with respect to claim objections and 112 indefinite rejection of Claims 1-5 have been fully considered and are persuasive. All previous claim objections and the 112 indefinite rejection of Claims 1-5 have been withdrawn.

Applicant's arguments filed 07/03/2020 have been fully considered but they are not persuasive. In the middle of Page 8 of the response, applicant argues “Ging fails to teach a mask having a base portion supporting a cushion wherein the base portion includes a central section, a first headgear extension, and a second headgear extension molded together and wherein the first and second headgear extensions each include weakened portions.” However, this argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant next argues “Ging also fails to teach a mask having a base portion that supports a body portion, wherein the base portion includes a central section continuous with a first headgear extension and a second headgear extension, wherein both of the first and second headgear extensions include weakened portions.” However, this argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant then argues “Ging also fails to teach a mask portion having a base portion supporting a body portion, wherein the body portion includes a central section integrally formed with the first and second headgear extensions and wherein the first and second . 
	At the top of Page 9, applicant argues “[t]he Office Action fails to provide any motivation or reasoning in any capacity to replace the cushion 40 of Ging which extends around the exterior of the nose of a user with the dome-shaped cushions of Ho, in the manner recited in the pending claims.” This is incorrect where Ho provides motivation such that gasses are supplied directly to a patient's nasal cavity (Ho ¶ 0044). In pages 9-12, applicant argues that secondary reference Ho fails to disclose various limitations upon which primary reference Ging was relied upon to disclose. These arguments are being found moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                          

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783       
03/11/2021